Appeal dismissed, with $10 costs and disbursements. Memorandum: The order denying the motion to dismiss the petition is an intermediate order from which an appeal may not be taken unless the court otherwise directs, except in conjunction with an appeal from the final order. Since the court has not so directed, the appellant may not appeal from such intermediate order. The appellant, not having taken advantage of the opportunity afforded him to become a party to the proceedings, now has no standing which will permit him to appeal from the final order. All concur. (Appeal from an order denying a motion to dismiss a petition.) Present — Taylor, P. J., MeCurn, Vaughan, Piper and Wheeler, JJ.